MEMORANDUM **
George M. Lewis appeals pro se the district court’s order denying as untimely his Fed.R.Civ.P. 60(b) motion for relief from judgment in his Freedom of Information Act action against the Internal Revenue Service and others. We have jurisdiction pursuant to 28 U.S.C. § 1291. We *898review for abuse of discretion, American Ironworks & Erectors, Inc. v. North American Constr. Corp., 248 F.3d 892, 899 (9th Cir.2001), and we affirm.
The district court did not abuse its discretion by concluding that Lewis’ motion was untimely because it was filed more than a year after final judgment and did not present evidence germane to the underlying cause of action. See Fed.R.Civ.P. 60(b); School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.